Exhibit10.28 [English Summary] Land Use Rights Transfer Agreement Party A: Anhui Xingguang Investment (Group) Co., Ltd. Party B : Anhui Yida Tourism Development Co., Ltd. In order to invest and develop the Ming Dynasty Entertainment World project, Party B has been discussed with certain village committees regarding the land use rights for the project. Party A has previous entered into certain Land Use Rights Agreement with the village committees of Lilou Village and Hongta Village.Now Party A agrees to transfer such land use rights to Party B. Party B shall be entitled to all the rights and shall assume all the liabilities own by Party A. Date of the Agreement: February 26, 2011
